     Case 3:20-cv-00196-KGB-BD Document 5 Filed 08/10/20 Page 1 of 1


           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

LUTHER WAYNE DILLON                                          PLAINTIFF
ADC #173503

v.                       No. 3:20-cv-196-DPM

BETSY PENIX, Mail Clerk;
KENNY DAVIS, Deputy Warden;
WILLIAM STRAUGHN, Assistant Director;
and ARKANSAS DEPARTMENT OF
CORRECTION                                              DEFENDANTS

                                ORDER
     I worked closely with Kenny Davis when he was a supervisory
probation officer for our Court.    My impartiality in this case could
reasonably be questioned. 28 U.S.C. § 455(a). I therefore recuse. The
Clerk must reassign this case at random by chip exchange.

     So Ordered.



                                        D.P. Marshallfr_
                                        United States District Judge
